Order, Family Court, Bronx County (Jennifer Burtt, Ref.), entered on or about March 19, 2008, which dismissed the petition of appellant grandmother for custody of the subject child, unanimously affirmed, without costs.
In light of the mother’s surrender of parental rights and the child’s adoption, the court properly dismissed the custody petition (see Matter of Linda S. v Krishnia S., 50 AD3d 805, 806 [2008]; Matter of Moorhead v Coss, 17 AD3d 725 [2005]). Although petitioner, the child’s maternal grandmother, asserts that the court should have converted the custody petition to one for visitation, her counsel never expressly requested that the custody petition be treated as an application for visitation, nor did the petition request visitation. Indeed, the petition provided virtually no information about petitioner’s relationship with her grandson, other than that she is his grandmother and that he resided with her for three months in 2005 (see Matter of Emanuel S. v Joseph E., 78 NY2d 178, 182 [1991]). Under the circumstances, the court was not required to treat petitioner’s counsel’s oral inquiry about visitation as a formal application (see Moorhead, 17 AD3d at 726). We take note however that petitioner is free to file a petition for visitation at any time. Concur—Mazzarelli, J.E, Nardelli, Catterson, DeGrasse and Roman, JJ.